ORDER
The Advisory Committee on Judicial Conduct having filed with the Court pursuant to Rule 2:15—15(a), a presentment recommending that ANTONIO INACIO, a Judge of the Municipal Court for the Borough of Garwood and the Townships of Clark and Scotch Plains, be publicly reprimanded for violating Canon 1 (a judge should personally observe high standards of conduct so the integrity and independence of the judiciary may be preserved), Canon 2A (a judge should act at all times in a manner that promotes public confidence in the integrity a impartiality of the judiciary), Canon 2B (a judge should not use the judicial office to advance a private or personal interest) of the Code of Judicial Conduct and Rule 1:15—1(b) (a municipal court judge shall not act as an attorney for the municipality where he is serving or for any agency or officer thereof);
And the Committee having determined that the conduct of respondent in respect of a Garwood Borough councilman does not constitute the appearance of impropriety charged as a violation of Canon 2B of the Code in Count I of the Formal Complaint, and having recommended that said charge be dismissed;
And respondent, through counsel, having accepted the findings and recommendation for discipline of the Committee and having waived his right to the issuance of an Order to Show Cause and a hearing before the Supreme Court;
And good cause appearing;
It is ORDERED that the findings and recommendation of the Advisory Committee on Judicial Conduct are adopted and ANTONIO INACIO, a Judge of the Municipal Court, is hereby publicly reprimanded; and it is further
*570ORDERED that the charge of violation of Canon 2B for an alleged appearance of impropriety in respect of the Garwood councilman is hereby dismissed for lack of clear and convincing evidence.